Citation Nr: 0311870	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-06 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial compensable rating for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1992 to 
June 1996.  


This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision from the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO) that granted service connection and an initial 
noncompensable rating for high blood pressure from June 1996.  

The veteran now resides in the jurisdiction of the San Diego, 
California VARO, which recertified the appeal to the Board in 
December 2001.  

In March 2002, the Board denied entitlement to an initial 
rating in excess of 10 percent for residuals of a right third 
finger injury.  That issue is no longer before the Board.  


REMAND

In March 2003, under newly amended VA regulations, the Board 
undertook additional development on the issue of entitlement 
to an initial compensable rating for hypertension.  See 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002); 38 C.F.R. 
§ 19.9(a)(2).  During the Board's development, the Board 
received a July 2002 notice from the Providence, Rhode Island 
VA Medical Center and a May 2003 notice from the San Diego, 
California, VA Medical Center.  In the July 2002 notice, the 
Providence VA Medical Center informed the Board that the 
veteran had not been treated or examined at that facility at 
any time from June 1996 to the present.  This information 
contradicted the veteran's statements since January 1998, 
which repeatedly asserted that he had been treated for 
hypertension at that facility.  In addition, the May 2003 
notice from the San Diego VA Medical Center informed the 
Board that the veteran had failed to appear for a scheduled 
VA examination in April 2003; however, it is not clear from 
the record whether the veteran received timely notice of the 
examination.  An undated notification of the scheduled April 
2003 examination shows that it was printed in May 2003 and 
does not state when, if ever, the veteran was actually 
notified of the April 2003 examination.  

The case must be remanded to inform the veteran of the July 
2002 notice, which asserts that there are no VA medical 
records at the Providence, Rhode Island, VA Medical Center, 
and to allow the veteran the opportunity to respond and 
provide the records, if he can produce them.  The VA shall 
notify the claimant and the claimant's representative, if 
any, of the evidence  that is necessary to substantiate the 
claim, which evidence the claimant is to provide, and which 
evidence the VA will attempt to obtain for the claimant.  See 
38 U.S.C.A. § 5103(a) (West 2002).  

The case must also be remanded to schedule and provide notice 
of a new VA examination for the veteran.  The VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the VA.  38 U.S.C.A. § 5103A 
(West 2002).  The VA shall treat an examination or opinion as 
being necessary to make a decision on a claim if the evidence 
of record before the VA does not contain sufficient medical 
evidence for the VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A.  Reexamination will be requested 
whenever VA determines there is a need to verify the current 
severity of a disability.  See 38 C.F.R. § 3.327 (2002).  In 
this case, reexamination is necessary to obtain blood 
pressure readings taken two or more times on at least three 
different days, a full description of hypertension's effects 
upon the veteran's occupation in construction work, and a 
medical opinion as to whether continuous medication is 
required for control of hypertension.  

A remand would also allow the RO the opportunity to consider, 
in the first instance, the July 2002 and May 2003 notices 
from VA Medical Centers.  See Disabled American 
Veterans(DAV), et al. v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. May 1, 2003).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded to the RO for the following development:  

1.  Inform the veteran of the efforts 
that were made to obtain VA medical 
records from June 1996 to the present 
from the Providence, Rhode Island, VA 
Medical Center, and that a July 2002 
notice from the Providence VA Medical 
Center confirmed that it had no VA 
medical records for the veteran.  Inform 
the veteran that the VA will proceed to 
decide his appeal without these records 
unless he is able to submit them.  Allow 
an appropriate period of time for 
response.  

2.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the 
appropriate VA examination(s) to 
determine the severity of his service-
connected high blood pressure.  Document 
how the date and method by which notice 
was given to the veteran of the scheduled 
VA examination.  The veteran is hereby 
notified that the consequences of failure 
to report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §3.655 (2002).  The 
claims folder must be made available to 
and reviewed by the examiner(s) prior to 
the examination(s).  

The examiner should perform all indicated 
studies, note whether the claims file was 
reviewed prior to the examination, and 
offer a medical opinion as to: a) the 
veteran's predominant diastolic and 
systolic pressure according to repeated 
blood pressure readings taken two or more 
times on at least three different days; 
b) a full description of the veteran's 
symptoms related to high blood pressure 
and their effects upon the veteran's 
ordinary activity, including his 
occupation in construction work; and 
c) whether continuous medication is 
required for control of hypertension with 
a history of diastolic blood pressure 
predominantly 100 or more.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

The RO should review the requested 
examination report and medical opinion to 
ensure that is responsive to and in 
complete compliance with the directives 
of this remand, and if it is not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  Any binding and 
pertinent court decisions that are 
subsequently issued should also be 
considered.  

4.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claim of entitlement to 
an initial compensable rating for 
hypertension based upon the entire 
evidence of record.  All pertinent law, 
Court decisions, and regulations should 
be considered.  If the claim remains in 
denied status, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  
The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

5.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


